Citation Nr: 0321434	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

The propriety of the initial noncompensable rating assigned 
following the grant of service connection for hearing loss of 
the right ear.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 12, 1981, to 
September 30, 1998.

This appeal originates from a June 1999 rating decision that 
denied an increased (compensable) rating for hearing loss of 
the right ear.  The appellant submitted a notice of 
disagreement in June 2000, and a statement of the case was 
issued in August 2000.  The appellant perfected his appeal to 
the Board of Veterans' Appeals (Board) in September 2000.  

The Board has characterized the issue as one involving the 
propriety of the initial evaluation assigned following the 
grant of service connection, consistent with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the September 2000 substantive appeal, the veteran 
requested a hearing at the RO before Member of the Board 
(Veterans Law Judge).  However, the veteran withdrew this 
request in writing in December 2001 by stating that he no 
longer desired a hearing and requesting that the case proceed 
to the Board.

In September 2002, the Board determined that further 
evidentiary development was warranted with respect to this 
claim and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002).  The Board notified the appellant of the 
additional development in May 2003.


REMAND

The RO last reviewed the issue on appeal in September 2000, 
at which time a Supplemental Statement of the Case (SSOC) was 
issued.  Pursuant to the Board's development of this claim, 
additional evidence, consisting of a VA audiology examination 
report dated in June 2003, has been added to the claims file.  
However, the Board is unable to render a decision on the 
basis of such evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the 
September 2000 SSOC.  

Additionally, pursuant to the veteran's April 2001 notice to 
the RO of an April 27, 2001, appointment at the VA Medical 
Center (VAMC) in Hampton, Virginia, for a hearing test, the 
Board requested a copy of the audiology report from the 
Hampton VAMC.  To date, this report has not been received.  
Accordingly, the RO again request the report, following the 
procedures prescribed in 38 C.F.R. § 3.159 regarding 
requesting records from Federal facilities

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has been fully complied 
with.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the Act prior 
to adjudicating the claim on appeal.  Such adjudication 
should include consideration of whether "staged rating," 
pursuant to the Fenderson decision, is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all 
appropriate action to obtain any 
outstanding audiology records, to include 
the results of a hearing test performed 
on April 27, 2001, from the Hampton VAMC, 
following the procedures prescribed in 
38 C.F.R. § 3.159 regarding requests for 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
initial compensable rating following the 
grant of service connection for hearing 
loss of the right ear in light of all 
pertinent evidence (to particularly 
include all evidence added to the record 
since the September 2000 SSOC) and legal 
authority.  Such adjudication should 
include specific consideration of whether 

5.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford him the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




